Citation Nr: 1143848	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a failed ileoanal reservoir.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a recurrent ventral hernia repair.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and D.S., friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran testified before a Veterans Law Judge, seated at the RO, on the issues of entitlement to service connection for tinnitus, and whether new and material evidence has been submitted to reopen a service connection claim for bilateral hearing loss.  A written transcript of this hearing has been added to the claims file.  

In February 2010, the Veteran filed a claim for service connection for PTSD.  Attached to this claim was a letter from a licensed clinical social worker, M.T., who stated the Veteran has mental health issues likely "related to his military experiences."  This claim and attached letter clearly suggest a claim for service connection for PTSD on a direct basis; that is, having been incurred in or otherwise related to active military service.  Although the RO has denied entitlement to compensation under 38 U.S.C. § 1151 for PTSD, it has not adjudicated the separate issue of entitlement to service connection for PTSD on a direct basis.  Thus, the Board finds that this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for tinnitus is decided herein.  The remainder of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran served as an aircraft system organizational maintenance technician during military service, and was exposed to such acoustic trauma as aircraft engines during his service.  

2.  The Veteran has a current diagnosis of tinnitus as the result of acoustic trauma during military service.  



CONCLUSION OF LAW

Tinnitus was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for tinnitus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records, to include his September 1980 service separation examination, are negative for any diagnosis of or treatment for tinnitus, or a related auditory impairment.  Nevertheless, his DD Form 214 confirms a military occupational specialty (MOS) of aircraft system organizational maintenance technician, and indicates he was assigned to a naval attack aircraft squadron at the time of service separation.  

Upon receipt of his claim, the Veteran was afforded a VA audiological examination in September 2009.  He stated that he worked with aircraft both during military service and for several years afterward.  He also reported a ringing in his ears for many years, and the examiner diagnosed tinnitus.  Regarding the etiology of the Veteran's tinnitus, the examiner stated that this could not be determined without resorting to mere speculation, as the Veteran worked with aircraft both during military service, and thereafter.  

At his June 2011 personal hearing, the Veteran stated that during service, he worked on the flight line, and was exposed to loud noises on a regular basis.  Additionally, in his written contentions, the Veteran has asserted that during service, he generally worked on the flight line, in close proximity to aircraft taking off and landing, with engines running, whereas following service, he generally worked in the hanger, which was a quieter environment.  The Board notes that, despite the fact he is a layperson, the Veteran is competent to testify regarding such observable symptomatology as a ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After considering the totality of the record, the Board finds the evidence in relative equipoise.  First, the Board notes that according to the September 2009 VA audiometric examination results, the Veteran has a current diagnosis of tinnitus.  The Veteran has testified that during service, he worked on the flight line, and was routinely exposed to such loud noises as aircraft engines.  His military service as an aircraft systems technician suggests these assertions are credible, and they are found as such by the Board.  Finally, when the question of the etiology of the Veteran's current bilateral tinnitus was presented to a VA audiologist in 2009, the audiologist stated that such an opinion could not be provided without resort to mere speculation, as the Veteran had exposure to aircraft noise both during and following service.  The Board observes that although the examiner's opinion does not suggest that the Veteran's confirmed acoustic trauma during military service resulted in a current diagnosis of tinnitus, it also does not rule out such a possibility either.  Thus, after finding the evidence to be in relative balance, the Board has determined that the award of service connection for bilateral tinnitus is warranted in light of 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for bilateral tinnitus is granted.  


REMAND

The Veteran seeks to reopen a service connection claim for bilateral hearing loss.  In a January 2010 statement, he indicated he was receiving Social Security Disability benefits.  Review of the record indicates the medical evidence related to this claim has not yet been obtained by VA.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, remand is required to obtain these pertinent outstanding medical records.  

The Board also notes that in a May 2010 rating decision, the Veteran was denied compensation under 38 U.S.C.A. § 1151 for residuals of a failed ileoanal reservoir, residuals of a recurrent ventral hernia repair, erectile dysfunction, and PTSD.  He responded with a June 2010 statement in which he expressed explicit disagreement with these determinations.  The RO, however, has yet to issue the Veteran a statement of the case regarding these issues.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  Issue the Veteran and his representative a statement of the case on the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a failed ileoanal reservoir, residuals of a recurrent ventral hernia repair, erectile dysfunction, and PTSD.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of these issues.  If and only if an appeal of these issues is perfected, then these issues must be returned to the Board for further appellate consideration, as appropriate.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim or claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


